FILED
                              UNITED STATES DISTRICT COURT                                     SEP - 2 2009
                              FOR THE DISTRICT OF COLUMBIA                             Clerk, U.S. District and
                                                                                         Benkruptcy Courts

Roderick Williams,                    )
                                      )
               Plaintiff,             )
                                      )
       v.                             )
                                      )
                                                Civil Action No.
                                                                        09 1672
                                      )
The Department of Justice et al.,     )
                                      )
                Defendants.           )




                                    MEMORANDUM OPINION

       This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant the application and will dismiss the case pursuant to 28

U.S.C. § 1915A(b)(2). Under that statute, the Court is required to screen a prisoner's complaint

and dismiss it if, among other grounds, the complaint fails to state a claim upon which relief can

be granted.

       Plaintiff, a prisoner confined at the Federal Correctional Institution Victorville in

Adelanto, California, sues Attorney General Eric Holder and the United States for alleged

misconduct by Department of Justice employees, including the assistant United States attorneys

("AUSAs") involved in his criminal prosecution in the District of Alaska. Plaintiff alleges,

among other misdeeds, that the AUSAs presented false and misleading evidence to the grand jury

to secure an indictment and withheld exculpatory evidence. He seeks monetary damages

exceeding $1.2 million and injunctive relief.

       Because plaintiffs success on the merits of the complaint would necessarily invalidate

his conviction, plaintiff cannot recover monetary damages without first establishing that his
conviction has been invalidated by "revers[al] on direct appeal, expunge[ment] by executive

order, declar[ation of invalidity] by a state tribunal authorized to make such determination, or ...

a federal court's issuance ofa writ of habeas corpus." Heckv. Humphrey, 512 U.S. 477,486-87

(1994). Plaintiff has not made such a showing here. In addition, "it is well-settled that a [person]

seeking relief from his conviction or sentence may not bring [] an action" for injunctive and

declaratory relief because he has an available remedy under 28 U.S.C. § 2255. Williams v. Hill,

74 F.3d 1339, 1340 (D.C. Cir. 1996) (citing Preiser v. Rodriguez, 411 U.S. 475 (1973);

Chatman-Bey v. Thornburgh, 864 F.2d 804, 808-10 (D.C. Cir. 1988)); see LoBue v. Christopher,

82 F.3d 1081, 1082-84 (D.C. Cir. 1996) (district court lacked subject matter jurisdiction over a

declaratory judgment action where habeas corpus remedy was available in the location of

plaintiffs custodian). A separate Order of dismissal accompanies this Memorandum Opinion.




                     ~

Date: August ~, 2009




                                                 2